DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bellinda Lee on 03/23/3021.
In the specification, please rename the title to “Multi-axis force sensor capable of reducing influence on the other when measuring one of the axial force and torque.”
In the claims, the claims below replace all the previous versions of the claims:
13. A multi-axis force sensor, comprising: 
a central portion, comprising a plurality of through holes; 
an outer ring portion, surrounding the central portion and connected to the central portion through at least one support element; and 
at least one sensing portion, disposed along an axial direction of an axis, and comprising: 
a first element, comprising a first sensing region and a first end surface; 
a second element, comprising a second sensing region and a second end surface, wherein the first end surface is connected to the central portion, the second end surface is 
a third element, wherein the first element is connected to the second element through the third element; at least one first strain gauge, disposed in the first sensing region; and
at least one second strain gauge, disposed in the second sensing region, 
wherein when the first end surface is subjected to a force along the axial direction, a first strain of the first sensing region in the axial direction is smaller than a second strain of the second sensing region in the axial direction, and when the first end surface is subjected to a first torque with respect to the axis, the third element makes a second torque applied on the second element smaller than the first torque, such that a first twist angle of the first sensing region with respect to the axis is greater than a second twist angle of the second sensing region with respect to the axis.
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a multi-axis force sensor, comprising a central portion comprising a plurality of holes, at least one sensing portion comprising a first strain gauge disposed in a first sensing region of a first element (claims 1, 13, and 21), a second strain gauge disposed in a second strain gauge disposed in a second sensing region of a second element (claims 1, 13, 21), and a third element connecting the first element to the second element (claims 13 and 21), wherein a first strain in the first sensing region in the axial direction is smaller than a second strain of the second sensing region in an axial direction (claims 1, 13, and 21), wherein the third element makes a second torque applied by the second element smaller than a first torque experienced by a first end surface of the first element (claims 13 and 21), such that a first twist angle of the 
The best prior arts of record:
Kurtz et al. (U.S. Pat. No. 7,743,672) teaches a multiple axis load cell comprising a wagon wheel structure having a center ring connected to an outer ring via a plurality of beams, wherein each beam comprises a top section, a bottom section, and a planar section, wherein the planar section connects the top section to the bottom section, wherein the top section and the bottom section each comprises a plurality of semiconductor piezoresistive strain gages, wherein the inner set of B beams of the bottom section are more sensitive to torsion than the outer A beams of the top section, such that the the A sections bend more with axial forces while the B sections bend more for torsional forces, wherein crosstalk can be minimized by adjusting the length of the wide side of the rectangle to the length of the narrow side; but does not teach that the central portion comprises a plurality of through holes, wherein a first strain in the first sensing region in the axial direction is smaller than a second strain of the second sensing region in an axial direction, wherein the third element makes a second torque applied by the second element smaller than a first torque experienced by a first end surface of the first element, such that a first twist angle of the first sensing region is greater than a second twist angle of the second sensing region with respect to the axis.
Herzog et al. (U.S. Pat. No. 3,481,192) teaches a three axis measuring fixture comprising a stationary outer ring member connected to an inner support ring member by a plurality of flexural support rods, wherein the support rods are connected to the outer ring member via flanges and are connected to the inner support ring member via flexural pivots, wherein the flexural pivots are connected to the respective support rods via pivot collars, wherein each support rod comprises a plurality of piezoresistive type semiconductor strain gauges; but does not teach a second element having a second sensing region and at least one second strain gauge, wherein a first strain in the first sensing region in the axial direction is 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-27, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tran M. Tran/Examiner, Art Unit 2855